Case 1:17-cv-00052-IMK-MJA Document 115 Filed 07/08/19 Page 1 of 4 PagelD #: 1274

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF WEST VIRGINIA

SCOTT T. BALLOCK,
Plaintiff,
v. CIVIL ACTION NO.: 1:17-CV-52
Honorable Irene M. Keeley
ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,
STATE TROOPER RONNIE M.
GASKINS, AND STATE TROOPER
CHRIS BERRY,

Defendants.

DEFENDANT ELLEN RUTH COSTLOW’S
MOTION FOR LEAVE TO EXCEED PAGE LIMIT

Defendant Ellen Ruth Costlow, by counsel, hereby moves this Honorable Court, pursuant
to Local Rule of Civil Procedure 7.02, for leave to file a memorandum in support of her Motion
for Summary Judgment which exceeds the 25-page limit under the Local Rules.

The Plaintiff's Third Amended Complaint consists of 298 paragraphs and contains eleven
(11) remaining causes of action against Ms. Costlow. (two were previously dismissed) (ECF No.
49). In addition, the Complaint alleges events occurring from September 2012 until April 2017,
and Ms. Costlow’s defense includes reports from FBI investigations not concluding until March
2019.

Counsel does not believe he can adequately present all Ms. Costlow’s defenses and the
factual statement in support of each and stay within Local Rule of Civil Procedure 7.02’s 25-page
limit. Counsel believes his memorandum will exceed the limit only slightly, as Ms. Costlow’s

consisting of 28 pages. -y

 
Case 1:17-cv-00052-IMK-MJA Document 115 Filed 07/08/19 Page 2 of 4 PagelD #: 1275

For these reasons, Ms. Costlow respectfully request leave of the Court to exceed the page
limit established in Rule 7.02 and file a memorandum of law, consisting of 28 substantive pages.
WHEREFORE, Ms. Costlow requests that this Honorable Court GRANTS her Motion and
ORDERS that the attached memorandum of law be filed in support of her Motion for Summary

Judgment.

Dated this 8 day of July 2019.

RESPECTFULLY SUBMITTED,
ELLEN RUTH COSTLOW,
By counsel,

/s/ P. Todd Phillips

P. Todd Phillips (WV State Bar #9499
LYONS PHILLIPS LEGAL GROUP PLLC
141 Walnut Street

Morgantown, WV 26505

304-296-3200

304-296-0713 fax

toddphillips lJaw@gmail.com

Counsel for Defendant Ruth Ellen Costlow

 
Case 1:17-cv-00052-IMK-MJA Document 115 Filed 07/08/19 Page 3 of 4 PagelD #: 1276

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF WEST VIRGINIA
SCOTT T. BALLOCK,

Plaintiff,

Vv. CIVIL ACTION NO.: 1:17-CV-52
Honorable Irene M. Keeley

ELLEN RUTH COSTLOW,

STATE TROOPER MICHAEL KIEF,

STATE TROOPER RONNIE M.

GASKINS, AND STATE TROOPER

CHRIS BERRY,

Defendants.
CERTIFICATE OF SERVICE

I hereby certify that on the 8" day of July 2019, I electronically filed the foregoing
“Motion for Leave to Exceed Page Limit” with the Clerk of the Court using CM/ECF system,

which will send notification of such filing to the following:

Mark G. Jeffries, Esq.
STEPTOE & JOHNSON, PLLC
400 White Oaks Boulevard
Bridgeport, WV 26330-4500

Monte L. Williams

STEPTOE & JOHNSON, PLLC
PO Box 1616

Morgantown, WV 26507-1616

Counsel for Defendants State Trooper Michael Kief, State Trooper Ronnie M. Gaskins
and State Trooper Chris Berry

Charles J. Crooks, Esq.
CROOKS LAW FIRM PLLC
244 Pleasant Street
Morgantown, WV 26505

Counsel for Plaintiff

 
Case 1:17-cv-00052-IMK-MJA Document 115 Filed 07/08/19 Page 4 of 4 PagelD #: 1277

/s/ P. Todd Phillips

P. Todd Phillips (WV State Bar #9499
LYONS PHILLIPS LEGAL GROUP PLLC
141 Walnut Street

Morgantown, WV 26505

304-296-3200

304-296-0713 fax

toddphillips. law@egmail.com

Counsel for Defendant Ruth Ellen Costlow

 
